 DECISIONS OF NATIONAL LABOR RELATIONS BOARDWeldship Corp. and Local 773, International Brother-hood of Teamsters, Chauffeurs, Warehousemenand Helpers of America. Case 4-CA-8733November 15, 1977DECISION AND ORDERBY MEMBERS JENKINS, PENELLO, AND MURPHYUpon a charge filed on June 9, 1977, by Local 773,International Brotherhood of Teamsters, Chauffeurs,Warehousemen and Helpers of America, hereincalled the Union, and duly served on WeldshipCorp., herein called the Respondent, the GeneralCounsel of the National Labor Relations Board, bythe Acting Regional Director for Region 4, issued acomplaint and notice of hearing on June 29, 1977,against Respondent, alleging that Respondent hadengaged in and was engaging in unfair laborpractices affecting commerce within the meaning ofSection 8(a)(5) and (1) and Section 2(6) and (7) of theNational Labor Relations Act, as amended. Copiesof the charge, complaint, and notice of hearingbefore an Administrative Law Judge were dulyserved on the parties to this proceeding. Respondentfailed to file an answer to the complaint.On August 2, 1977, the General Counsel, bycounsel, filed with the Board in Washington, D.C., aMotion for Summary Judgment and for issuance of aBoard order. Subsequently, on August 9, 1977, theBoard issued an order transferring the proceeding tothe Board and a Notice To Show Cause why theGeneral Counsel's Motion for Summary Judgmentshould not be granted. Respondent failed to file aresponse to Notice To Show Cause and the allega-tions of the Motion for Summary Judgment standuncontroverted.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, theNational Labor Relations Board has delegated itsauthority in this proceeding to a three-member panel.Upon the entire record in this proceeding, theBoard makes the following:Ruling on the Motion for Summary JudgmentSection 102.20 of the Board's Rules and Regula-tions, Series 8, as amended, provides as follows:The respondent shall, within 10 days from theservice of the complaint, file an answer thereto.The respondent shall specifically admit, deny, orexplain each of the facts alleged in the complaint,unless the respondent is without knowledge, inwhich case the respondent shall so state, suchstatement operating as a denial. All allegations inthe complaint, if no answer is filed, or any233 NLRB No. 65allegation in the complaint not specifically deniedor explained in an answer filed, unless therespondent shall state in the answer that he iswithout knowledge, shall be deemed to beadmitted to be true and shall be so found by theBoard, unless good cause to the contrary isshown.The complaint and notice of hearing served on theRespondent specifically states that unless an answerto the complaint is filed by the Respondent within 10days of service thereof "all of the allegations in theComplaint shall be deemed to be admitted by it to betrue and may be so found by the Board." Further,according to the uncontroverted Motion for Summa-ry Judgment, on July 18, 1977, counsel for theGeneral Counsel was advised by Respondent'spresident by telephone of its intent not to file ananswer to the complaint. In accordance with the ruleset forth above, the allegations of the complaint aredeemed admitted. We accordingly find as true allaverments of the complaint and grant the Motion forSummary Judgment.On the basis of the entire record, the Board makesthe following:FINDINGS OF FACTI. THE BUSINESS OF THE RESPONDENTRespondent is a Pennsylvania corporation with afacility at Hellertown, Pennsylvania, where it isengaged in the business of dismantling and rebuild-ing compressed trailers and the manufacture of truckskids. During the past year Respondent sold andshipped goods valued in excess of $50,000 from itsHellertown, Pennsylvania, facility directly to custom-ers located outside the Commonwealth of Pennsylva-nia.We find, on the basis of the foregoing, thatRespondent is, and has been at all times materialherein, an employer engaged in commerce within themeaning of Section 2(6) and (7) of the Act, and thatit will effectuate the policies of the Act to assertjurisdiction herein.II. THE LABOR ORGANIZATION INVOLVEDLocal 773, International Brotherhood of Team-sters, Chauffeurs, Warehousemen and Helpers ofAmerica, is a labor organization within the meaningof Section 2(5) of the Act.464 WELDSHIP CORP.II1. THE UNFAIR LABOR PRACTICESA. The Representation Proceeding1. The unitThe following employees of the Respondentconstitute a unit appropriate for collective-bargain-ing purposes within the meaning of Section 9(b) ofthe Act:All production and maintenance employeesemployed by Respondent at its Hellertown,Pennsylvania, facility, but excluding all officeclericals, guards and supervisors as defined in theAct.2. The certificationOn May 3, 1977, a majority of the employees ofRespondent in said unit, in a secret ballot electionconducted under the supervision of the RegionalDirector for Region 4, designated the Union as theirrepresentative for the purpose of collective bargain-ing with the Respondent. The Union was certified asthe collective-bargaining representative of the em-ployees in said unit on May 19, 1977, and the Unioncontinues to be such exclusive representative withinthe meaning of Section 9(a) of the Act.B. The Respondent's Refusal To BargainCommencing on or about May 24, 1977, andcontinuing at all times thereafter to date, theRespondent has refused, and continues to refuse, torecognize and bargain with the Union as theexclusive representative for collective bargaining ofall employees in said unit.Accordingly, we find that the Respondent has,since May 24, 1977, and at all times thereafter,refused to bargain collectively with the Union as theexclusive representative of the employees in theappropriate unit, and that, by such refusal, Respon-dent has engaged in and is engaging in unfair laborpractices within the meaning of Section 8(a)(5) and(1) of the Act.IV. THE EFFECT OF THE UNFAIR LABORPRACTICES UPON COMMERCEThe activities of Respondent set forth in sectionIII, above, occurring in connection with its opera-tions described in section 1, above, have a close,intimate, and substantial relationship to trade,traffic, and commerce among the several States andtend to lead to labor disputes burdening andobstructing commerce and the free flow of com-merce.V. THE REMEDYHaving found that Respondent has engaged in andis engaging in unfair labor practices within themeaning of Section 8(a)(5) and (I) of the Act, weshall order that it cease and desist therefrom, and,upon request, bargain collectively with the Union asthe exclusive representative of all employees in theappropriate unit, and, if an understanding is reached,embody such understanding in a signed agreement.In order to insure that the employees in theappropriate unit will be accorded the services of theirselected bargaining agent for the period provided bylaw, we shall construe the initial period of certifica-tion as beginning on the date Respondent com-mences to bargain in good faith with the Union asthe recognized bargaining representative in theappropriate unit. See Mar-Jac Poultry Company, Inc.,136 NLRB 785 (1962); Commerce Company d/b/aLamar Hotel, 140 NLRB 226, 229 (1962), enfd. 328F.2d 600 (C.A. 5, 1964), cert. denied 379 U.S. 817(1964); Burnett Construction Company, 149 NLRB1419, 1421 (1964), enfd. 350 F.2d 57 (C.A. 10, 1965).The Board, upon the basis of the foregoing factsand the entire record, makes the following:CONCLUSIONS OF LAW1. Weldship Corp. is an employer engaged incommerce within the meaning of Section 2(6) and (7)of the Act.2. Local 773, International Brotherhood of Team-sters, Chauffeurs, Warehousemen and Helpers ofAmerica, is a labor organization within the meaningof Section 2(5) of the Act.3. All production and maintenance employeesemployed by Respondent at its Hellertown, Pennsyl-vania, facility, but excluding all office clericals,guards and supervisors as defined in the Actconstitute a unit appropriate for the purposes ofcollective bargaining within the meaning of Section9(b) of the Act.4. Since May 19, 1977, the above-named labororganization has been and now is the certified andexclusive representative of all employees in theaforesaid appropriate unit for the purpose of collec-tive bargaining within the meaning of Section 9(a) ofthe Act.5. By refusing on or about May 24, 1977, and atall times thereafter, to bargain collectively with theabove-named labor organization as the exclusivebargaining representative of all the employees ofRespondent in the appropriate unit, Respondent hasengaged in and is engaging in unfair labor practiceswithin the meaning of Section 8(a)(5) of the Act.6. By the aforesaid refusal to bargain, Respon-dent has interfered with, restrained, and coerced, and465 DECISIONS OF NATIONAL LABOR RELATIONS BOARDis interfering with, restraining, and coercing, employ-ees in the exercise of the rights guaranteed to them inSection 7 of the Act, and thereby has engaged in andis engaging in unfair labor practices within themeaning of Section 8(a)(I) of the Act.7. The aforesaid unfair labor practices are unfairlabor practices affecting commerce within the mean-ing of Section 2(6) and (7) of the Act.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National LaborRelations Board hereby orders that the Respondent,Weldship Corp., Hellertown, Pennsylvania, its offi-cers, agents, successors, and assigns, shall:I. Cease and desist from:(a) Refusing to bargain collectively concerningrates of pay, wages, hours, and other terms andconditions of employment with Local 773, Interna-tional Brotherhood of Teamsters, Chauffeurs, Ware-housemen and Helpers of America, as the exclusivebargaining representative of its employees in thefollowing appropriate unit:All production and maintenance employeesemployed by Respondent at its Hellertown,Pennsylvania, facility, but excluding all officeclericals, guards and supervisors as defined in theAct.(b) In any like or related manner interfering with,restraining, or coercing employees in the exercise ofthe rights guaranteed them in Section 7 of the Act.2. Take the following affirmative action whichthe Board finds will effectuate the policies of the Act:(a) Upon request, bargain with the above-namedlabor organization as the exclusive representative ofall employees in the aforesaid appropriate unit withrespect to rates of pay, wages, hours, and other termsand conditions of employment, and, if an under-standing is reached, embody such understanding in asigned agreement.(b) Post at its facility in Hellertown, Pennsylvania,copies of the attached notice marked "Appendix."'Copies of said notice, on forms provided by theRegional Director for Region 4, after being dulysigned by Respondent's representative, shall beposted by Respondent immediately upon receiptthereof, and be maintained by it for 60 consecutivedays thereafter, in conspicuous places, including allplaces where notices to employees are customarilyposted. Reasonable steps shall be taken by Respon-dent to insure that said notices are not altered,defaced, or covered by any other material.(c) Notify the Regional Director for Region 4, inwriting, within 20 days from the date of this Order,what steps have been taken to comply herewith.In the event that this Order is enforced by a Judgment of a UnitedStates Court of Appeals, the words in the notice reading "Posted by Orderof the National Labor Relations Board" shall read "Posted Pursuant to aJudgment of the United States Court of Appeals Enforcing an Order of theNational Labor Relations Board."APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentWE WILL NOT refuse to bargain collectivelyconcerning rates of pay, wages, hours, and otherterms and conditions of employment with Local773, International Brotherhood of Teamsters,Chauffeurs, Warehousemen and Helpers ofAmerica, as the exclusive representative of theemployees in the bargaining unit described below.WE WILL NOT in any like or related mannerinterfere with, restrain, or coerce our employeesin the exercise of the rights guaranteed them bySection 7 of the Act.WE WILL, upon request, bargain with theabove-named Union, as the exclusive representa-tive of all employees in the bargaining unitdescribed below, with respect to rates of pay,wages, hours, and other terms and conditions ofemployment, and, if an understanding is reached,embody such understanding in a signed agree-ment. The bargaining unit is:All production and maintenance employ-ees employed by Respondent at its Heller-town, Pennsylvania, facility, but excludingall office clericals, guards and supervisors asdefined in the Act.WELDSHIP CORP.466